Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments directed to the newly presented amendments filed 4/5/2021 have been fully considered but they are not persuasive.  The newly presented amendments modify the previously identified “new matter”.  The amendments to the specification and drawings in response to the previously identified “new matter” is also new matter.  The originally filed specification does not provide for forming undercut areas in a passivation film.  Even the newly amended drawing adding new element numbers 209, which is added by amendment to the specification as the “undercut” is not understood to be “in” the passivation layer as claimed.  
As addressed in the previous office action,   forming undercuts in a passivation layer is “new matter”.  The new amendments to the claims remains “new matter” and the newly presented amendments to the figures and specification is also “new matter”
Response to Amendment
The amendment filed 4/5/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Paragraph beginning at line 9 on page 26  of the specification:


    PNG
    media_image1.png
    271
    575
    media_image1.png
    Greyscale



Figure 9:

    PNG
    media_image2.png
    465
    358
    media_image2.png
    Greyscale

Applicant is required to cancel the new matter in the reply to this Office Action.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no clear support found in the originally filed disclosure for the undercut as claimed.  There is now support for the processing method limitation of:
“forming undercut areas in said passivation film; forming electrodes and attaching said electrodes to said undercut areas in said passivation film using solder electrode, wherein a bottom of said soldered electrode extends through the passivation film to the back surface of the workpiece;” 
The only recitation of undercut if found in paragraph 72, and merely refers to a “so-called undercut” when describing cleaning/removal of a foreign matter layer 300 on the lower sides of a solder ball.  There is no support for any positively recited steps of forming a undercut in the mask passivation film, as this step is not disclosed or even depicted in the original disclosure.
Additionally, using the general definition of undercut when viewing the figures, no undercut matching the understanding can be found or observed.

The following is a quotation of 35 U.S.C. 112(b):

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “forming undercut areas in said passivation film; forming electrodes and attaching said electrodes to said undercut areas in said passivation film using solder electrode, wherein a bottom of said soldered electrode extends through the passivation film to the back surface of the workpiece;” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2012/0238073) in view of Okamoto et al. (US 2011/0067733) and Holden et al. (US 2015/0255349) in view of Zaho (US 2017/0154768 A1) in view of Seddon (US 2019/0371670 A1).

Regarding claims 1, 3, 10 and 14, Johnson teaches a processing method for a work piece which has a front surface formed with a device in each of regions partitioned 
a holding member disposing step of disposing a holding member on a back surface of the workpiece [1], wherein the holding member includes a tape[5] and an annular frame [6] to which the tape[5] is attached (see Figs. 3,11);

    PNG
    media_image3.png
    585
    550
    media_image3.png
    Greyscale

a mask/passivation layer 4 preparing step of preparing a mask/passivation layer 4 that covers the devices on the front surface of the work piece and exposes the streets (see Figs. 1-3, devices 2 having a mask 4 exposing streets 3 on a wafer 1, paras. [0053]-[0055]); 
a plasma etching step of repeating steps of plasmatized SF6 and  plasmatized C4F8  as an operation of supplying plasmatized SF6 through the mask to the work piece in which the devices on the front surface are covered with the mask and which is accompanied by a holding member disposed on a back surface thereof, to form grooves, then supplying plasmatized C4F8 to the work piece through the mask to 
[0069] The substrate can be processed using techniques well known in the semiconductor industry. Silicon substrates are generally processed using a Fluorine based chemistry such as SF.sub.6. SF.sub.6/O.sub.2 chemistry is commonly used to etch Silicon because of its high rate and anisotropic profile. A disadvantage of this chemistry is its relatively low selectivity to masking material for example to photoresist which is 15-20:1. Alternatively a Timed Division Multiplex (TDM) process can be used which alternates between deposition and etching to produce highly anisotropic deep profiles. For example, an alternating process to etch Silicon uses a C.sub.4F.sub.8 step to deposit polymer on all exposed surfaces of the Silicon substrate (i.e., mask surface, etch sidewalls and etch floor) and then an SF.sub.6 step is used to selectively remove the polymer from the etch floor and then isotropically etch a small amount of silicon. The steps repeat until terminated. Such a TDM process can produce anisotropic features deep into Silicon with selectivities to the masking layer of greater than 200:1. This then makes a TDM process the desired approach for plasma separation of Silicon substrates. Note 

Regarding the further limitation of “forming undercut areas in said passivation film; forming electrodes and attaching said electrodes to said undercut areas in said passivation film using solder electrode, wherein a bottom of said soldered electrode extends through the passivation film to the back surface of the workpiece;”
While Johnson is silent regarding devices having projecting electrodes, Johnson does however disclose the devices are semiconductor devices (paras. [0003], [0029]-[0031]) and further notes the devices commonly comprise aluminum contacts (para. [0072]). In view of Johnson’s disclosure, alone, a skilled artisan would recognize that it is obvious for semiconductor devices to include electrodes on the device surface because this is required for operable/functional devices. However, for completeness, related art from Holden and also Seddon teach dicing a wafer of semiconductor devices having electrodes on the surface.  See Figs. 2A-4F of Holden and figures 36-38 of Seddon. 
In view of Holden, a skilled artisan would recognize that operable/functional semiconductor devices require electrodes and electrodes would be formed on the device surface prior to dicing.  The electrodes of Holden have a cylindrical shape and are connected to the semiconductor substrate through a opening which is the best understanding of what is being claimed, as the claimed steps are not clearly recited in the specification or shown in the figures.  


    PNG
    media_image4.png
    381
    542
    media_image4.png
    Greyscale

As shown in the progression of figures from Seddon, a workpiece undergoing a analogous separation process comprises metal electrodes 116 (directly analogous to applicant’s depicted solder electrodes 204) in openings of a passivation layer 110, which is analogous to the limitation as best understood.  
Note: the solder being recognized in the art as a “bump”, it is recognized wherein said solder extends along a side of each of said bumps. ( as best as this limitation is understood)





Johnson is silent regarding a foreign matter removing step of cleaning the work piece with a cleaning liquid, after the plasma etching step is conducted, to remove the coating produced in the plasma etching step. Removal of the polymer passivation film after a Bosch process is well known in the art and this step would have been obvious to a skilled artisan. Related art from Okamoto teaches it is desirable to remove this plasma polymerized film and teaches removal of this film by immersion in hydrofluoroether (see paras. [0002]-[0010], [0147]-[0155]). In view Okamoto, a skilled artisan performing Johnson's method would be motivated to clean the polymerized film formed during the plasma process using Okamoto's cleaning technique for the reasons discussed by Okamoto (see paras. [0002]-[0005]).


 Further regarding the cleaning step of claim 1 and claim 3 wherein the foreign matter removing step is carried out by immersing the work piece in the cleaning liquid (Okamoto teaches immersing the work piece in a cleaning liquid, see abstract, paras. 

    PNG
    media_image5.png
    613
    581
    media_image5.png
    Greyscale

	As shown in Zaho, cleaning tanks are known to be capable of submerging both the workpiece and the holder.  Additionally, by submerging the holder the further benefit of also simultaneous cleaning the holder would be achieved thereby having a clean holder should it be reused.  
	Furthermore, performing the same cleaning steps with the same solutions on the same materials will be expected to have the same results. See MPEP 2112. Thus performing the same cleaning method would be not expected to lower an adhesive force of the tape.


Regarding claim 4, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zaho in view of Seddon wherein the holding member includes a tape including a base material layer and a glue layer disposed on the base material layer (adhesive tape 5), and an annular frame (6) to which an outer peripheral edge of the tape is attached (see Figs. 3-11), and in the foreign matter removing step, the work piece is immersed in the cleaning liquid together with the tape adhered to the back surface of the work piece and the annular frame.

Regarding claim 5, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zaho in view of Seddon teach wherein the foreign matter removing step is carried out by heating the cleaning liquid and applying ultrasonic vibration to the cleaning liquid. Okamoto teaches cleaning by immersion in a heated cleaning liquid while applying ultrasonic vibration to the cleaning liquid (see paras. [0008], [0149]).
Regarding claim 11, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zaho in view of Seddon teach wherein processing method for a workpiece according to claim 5, wherein the cleaning liquid is heated (Okamoto et al. figs. 3 & 4).   Okamoto et al. does not teach the explicit range of 45 C to 50 C, as Okamoto provides example having temperatures ranging from room temperature to just over 200C, and shows a curve in the referenced figures suggesting results within the specifically claimed range.  Okamoto et al. effectively discloses overlapping ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The 
 

Regarding claim 11, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zaho in view of Seddon teach wherein processing method for a workpiece according to claim 12, further comprising a step of cutting or laser ablating the front surface of the workpiece to expose the streets (Johnson ¶20 – “the masking process is achieved by adhering a mask material to the backside of the wafer and using a laser to define the etch streets prior to plasma processing.”).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Okamoto et al. and Holden et al. in view of Zaho in view of Seddon in view of Ohata (US 2009/0212014 A1) .

Regarding claim 6, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zaho in view of Seddon teach processing method for a workpiece according to claim 1, however may be silent upon wherein the plasma etching step is performed on a plurality of workpieces.  It is obvious to repeat steps to create a plurality of devices. See MPEP 2144.04 VI.
	Alternatively, it is also know to perform batch processing when performing plasma processing.  Multiple holders and workpieces may be batch processes in order to increase productivity.  See Ohata et al. entire document.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the a plasma process to accommodate a plurality of workpiece at once since applying a known technique of batch processing to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 




Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Okamoto et al. and Holden et al. in view of Zaho in view of Seddon in view of Ohata in view of Klingbeil (US 6076585 A).


Regarding claim 7, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zaho in view of Seddon in view of Ohata teach processing method for a 

    PNG
    media_image6.png
    316
    462
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the a cleaning process to accommodate a plurality of workpieces/holders at once since applying a known technique of batch processing to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Okamoto et al. and Holden et al. (US 2015/0255349) in view of Zaho in view of Seddon in view of Ohata in view of Klingbeil in view of Sandoh (US 20180076088 A1).
Regarding claim 8, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zaho in view of Ohata teach processing method for a workpiece according to claim 1, however may be silent upon wherein the mask in the mask preparing step includes a water-soluble resin applied to the front surface of the workpiece. The material was however known and used for the purpose at the time of the invention.  See Sandos ¶31 and Figs. 3-9.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a water soluble material, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Okamoto et al. and Holden et al. (US 2015/0255349) in view of Zaho in view of Seddon in view of Ohata in view of Klingbeil in view of Sandoh and Seddon (US 2019/0371670 A1)

Regarding claim 9, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zaho in view of Seddon in view of Ohata in view of Klingbeil teach processing method for a workpiece according to claim 1, wherein a grinding step is performed between the plasma etching step and the foreign matter removing step (Johnson ¶17 & 54).  Johnson is merely silent upon the grinding step including grinding the back surface of the workpiece to expose the grooves.  At the time of the invention, back grinding to specifically reach and expose plasma etched grooves was known.  For example see 
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.



Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Okamoto et al. and Holden et al. in view of Zaho in view of Seddon in view of Lindmayer (US 3949463 A).
Regarding claim 12, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zaho in view of Seddon teach wherein the processing method for a workpiece according to claim 1, however is silent upon wherein the mask in the mask preparing step includes specifically applying a water-soluble resin to cover the front surface of the workpiece.  The photo resist resin mask of Johnson is not specifically stated to be water soluble.  Johnson merely generally states the mask may be any suitable masking 
At the time of the invention water soluable masking photoresists resin masking materials were known, used and commercially available.   For support see Lindmayuer et al. Col. 5 line 18+ which describes a commercially available generic water soluable photoresist.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a appropriate masking material, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JARRETT J. STARK
Primary Examiner
Art Unit 2823



4/12/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822